Citation Nr: 1047740	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic 
left ankle sprain, status post left ankle repair.  

2.  Entitlement to a rating in excess of 10 percent for 
peripheral nerve damage, status post left ankle repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1956 to July 1956 
and from October 1957 to July 1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision in which 
the RO continued a 20 percent evaluation for chronic left ankle 
sprain, status post left ankle repair and a 10 percent evaluation 
for peripheral nerve damage, status post left ankle repair.  The 
Veteran perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's left ankle claims is warranted.  

The Veteran's representative has requested and the Board agrees 
that the Veteran should be afforded a VA examination in order to 
assess the current nature and severity of his left ankle 
conditions.  The Board observes that the Veteran was last 
examined by the VA in November 2006, over four years ago.  Since 
that time, the Veteran has asserted that his ankle conditions are 
worse.  In addition, VA treatment records show that during the 
pendency of the appeal, the Veteran underwent left ankle surgery.  
As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his left ankle disabilities.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination by an appropriate examiner(s) for 
an opinion as to the current nature and 
extent of his service-connected left ankle 
disabilities.  The examiner should identify 
all present manifestations of the service-
connected disabilities to include all 
orthopedic and neurological manifestations, 
and conduct all tests and studies deemed 
necessary.  The examiner should discuss any 
additional limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including use 
during flare-ups.

The examiner should also provide a full 
description of the effects of the service-
connected disability upon the Veteran's 
employment and daily life.  Particular 
emphasis should be placed upon any manifest 
limitation of activity alleged by the 
Veteran.

The examiner (s) should comment on the 
following: 

(a).  Orthopedic: (1) whether the Veteran 
has ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity 
(2) whether the Veteran has ankylosis of the 
ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 
degrees.  

(b).  Neurological: (1) whether the Veteran 
has complete paralysis of the foot (the foot 
dangles and drops, no active movement 
possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost) 
(2) whether the Veteran has incomplete 
paralysis and, if so, whether it is severe 
with marked deformity, moderately severe, 
moderate, or mild.  

The claims file must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in the 
report.  Opinions should be provided based on 
the results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claim, in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the ratings assigned 
for the Veteran's left ankle disabilities 
should include consideration of whether 
staged ratings, pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (a 
claimant may experience multiple distinct 
degrees of disability that might result in 
different levels of compensation from the 
time the increased rating claim was filed 
until a final decision is made) are 
appropriate.  If any benefit sought is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


